United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
Richmond, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-511
Issued: October 12, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 28, 2010 appellant filed a timely appeal from a September 14, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP) and a November 4, 2010
nonmerit decision. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2
ISSUES
The issues are: (1) whether appellant has met her burden of proof in establishing that she
sustained an injury in the performance of duty on January 4, 2010, as alleged; and (2) whether
OWCP properly denied appellant’s request for an oral hearing as untimely filed.
1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the November 4, 2010 OWCP decision and on appeal, appellant
submitted new evidence. The Board is precluded from reviewing evidence which was not before OWCP at the time
it issued its final decision. See 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On January 4, 2010 appellant, then a 47-year-old customer service representative, filed a
traumatic injury claim (Form CA-1) alleging that on January 4, 2010 she sustained a knee injury
when she was walking to work, slipped and fell on ice, attempted to get back up and then fell
again on both knees.
Appellant submitted a January 4, 2010 statement by a witness who indicated that he saw
her slip on the ice and fall at approximately 7:15 a.m. on January 4, 2010.
In a January 6, 2010 medical report, Dr. Gina Day, a Board-certified internist, reported
that appellant slipped and fell in the parking lot at work injuring both knees and the right side of
her back.
By letter dated January 25, 2010, OWCP notified appellant that the evidence submitted
was not sufficient to support her claim and requested additional factual and medical evidence. It
allotted 30 days for appellant to respond to its inquiries.
Appellant submitted a medical note by Dr. Day excusing her from work from January 22
to 30, 2010.
In a January 9, 2010 medical report, Dr. Day diagnosed a bilateral knee and lower back
injury due to a slip and fall and prescribed a lumbar and knee brace.
In a January 11, 2010 medical report, Dr. Day diagnosed chronic severe low back pain
due to a work-related injury. She indicated that appellant’s injuries included sprain/strain
injuries, with possible disc injury and instability. Dr. Day opined that a rigid lumbar brace was
imperative for appellant’s recovery as it would lessen her pain, make her more functional and aid
in the healing process by allowing additional tissue healing. It would help maintain the normal
lordosis curve which was critical for a lumbar spine injury and would help slow the progression
of appellant’s condition.
In another January 11, 2010 medical report, Dr. Day diagnosed chronic severe bilateral
knee pains due to a work-related injury. She indicated that appellant’s injuries included
sprain/strain injuries, with possible internal derangement injury and instability. Dr. Day again
explained the benefits of rigid hinged knee braces with stop pins for appellant’s recovery as they
would lessen her pain, make her more functional and aid in the healing process by allowing
additional tissue healing.
Appellant submitted a February 8, 2010 medical note by Dr. Day excusing appellant from
physical activity until February 20, 2010 and restricting her to working only half days.
By decision dated February 25, 2010, OWCP denied appellant’s claim on the basis that
the medical evidence submitted was insufficient to establish fact of injury. It found that,
although the described employment activities occurred as alleged, the medical evidence provided
no firm diagnosis and did not establish causal relationship.

2

In a March 24, 2010 medical report, Dr. Day diagnosed bilateral erythema and
ecchymosis of the patella region. She indicated that appellant was status post fall at work in the
parking lot with trauma to bilateral knees and right back. Dr. Day indicated that there was
significant tenderness and swelling of both knees, left greater than right and noted limited range
of motion bilaterally. There was also significant right-sided tenderness in the lower region of the
back. Dr. Day reported that appellant returned for follow-up visits on January 14, 21
and 30, 2010. During the course of those visits, she indicated that there was gradual
improvement of the knees and back.
On March 25, 2010 appellant requested a review of the written record by an OWCP
hearing representative and submitted a narrative statement.
By decision dated June 10, 2010, OWCP set aside the case and remanded it for further
development.
On July 13, 2010 OWCP sent a request to Dr. Day, together with a statement of accepted
facts, for a supplemental report with a firm diagnosis and an opinion regarding causal
relationship between the employment incident and the claimed condition. It allotted 30 days for
a response to its inquiries.
In an August 21, 2010 supplemental report, Dr. Day reiterated her diagnoses and opined
that appellant had bilateral knee trauma and back trauma with associated back muscle spasm.
By decision dated September 14, 2010, OWCP denied appellant’s claim on the basis that
the medical evidence submitted was insufficient to establish fact of injury. It found that the
medical evidence provided no firm diagnosis and did not establish causal relationship.
By letter postmarked October 21, 2010, appellant requested an oral hearing before an
OWCP hearing representative and submitted additional evidence.
In a January 7, 2010 radiological report, Dr. Alan S. Lubitz, a radiologist, diagnosed
tricompartmental degenerative changes of the right knee with minimal degenerative changes also
noted in the left knee. He indicated that the x-ray of bilateral knees failed to demonstrate any
evidence of fracture or dislocation. In a second January 7, 2010 radiological report, Dr. Lubitz
diagnosed slight narrowing of the hip joints bilaterally. He indicated that the x-ray of the pelvis
failed to demonstrate any evidence of fracture and no destructive lesions were seen. In a third
January 7, 2010 radiological report, Dr. Lubitz diagnosed some straightening of the lumbar
lordosis, which suggested muscle spasm and mild degenerative changes with some disc space
narrowing at L4-5 and L5-S1. He indicated that the x-ray of the lumbar spine revealed no
compression fractures and the vertebral bodies showed normal alignment.
By decision dated November 4, 2010, OWCP denied appellant’s request for an oral
hearing. It found that her request was untimely because it was not made within 30 days of its
September 14, 2010 decision. OWCP further indicated that it had exercised its discretion and
further denied appellant’s request for the reason that the relevant issue of the case could be
addressed by requesting reconsideration and submitting evidence not previously considered by
OWCP.

3

LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury4 was sustained in the performance of duty, as alleged
and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
A fact of injury determination is based on two elements. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at
the time, place and in the manner alleged. Second, the employee must submit sufficient
evidence, generally only in the form of medical evidence, to establish that the employment
incident caused a personal injury.
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.6
ANALYSIS -- ISSUE 1
OWCP has accepted that the employment incident of January 4, 2010 occurred at the
time, place and in the manner alleged. The issue is whether appellant sustained an injury which
resulted from the January 4, 2010 employment incident. The Board finds that she did not meet
her burden of proof to establish that she sustained an injury in the performance of duty on
January 4, 2010.7

3

5 U.S.C. §§ 8101-8193.

4

OWCP’s regulations define a traumatic injury as a condition of the body caused by a specific event or incident,
or series of events or incidents, within a single workday or shift. Such condition must be caused by external force,
including stress or strain, which is identifiable as to time and place of occurrence and member or function of the
body affected. 20 C.F.R. § 10.5(ee).
5

See T.H., 59 ECAB 388 (2008). See also Steven S. Saleh, 55 ECAB 169 (2003); Elaine Pendleton, 40 ECAB
1143 (1989).
6

Id. See also Gary J. Watling, 52 ECAB 278 (2001).

7

See T.S., Docket No. 09-2184 (issued June 9, 2010).

4

In progress reports spanning the period January 6 through August 21, 2010, Dr. Day
reported that appellant slipped and fell in the parking lot at work injuring both knees and the
right side of her back. She indicated that appellant’s injuries included sprain/strain injuries, with
possible disc and internal derangement injuries and instability. Dr. Day opined that a rigid
lumbar brace and rigid hinged knee braces with stop pins were imperative for appellant’s
recovery. Although the Board finds that she did provide firm diagnoses, she failed to directly
address the issue of causal relationship as they did not explain how the mechanism of the
January 4, 2010 employment incident caused or aggravated appellant’s condition and
necessitated surgical intervention. Dr. Day also did not provide rationale explaining how the
conditions were so debilitating as to disable appellant for work. The Board has held that medical
evidence that does not offer any opinion regarding the cause of an employee’s condition is of
limited probative value on the issue of causal relationship.8 Lacking thorough medical rationale
on the issue of causal relationship, the reports are of limited probative value and not sufficient to
establish that appellant sustained an employment-related injury in the performance of duty on
January 4, 2010.
Similarly, Dr. Lubitz provided firm diagnoses on x-ray examination. However, due to
the diagnostic nature of his reports, he did not address causal relationship. As such, the Board
finds that they are insufficient to establish appellant’s claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Section 8124(b)(1) of FECA provides: “Before review under section 8128(a) of this title
[relating to reconsideration], a claimant for compensation not satisfied with a decision of the
Secretary under subsection (a) of this section is entitled, on request made within 30 days after the
date of the issuance of the decision, to a hearing on [her] claim before a representative of the
Secretary.”9
Section 10.615 of Title 20 of the Code of Federal Regulations provides, “A hearing is a
review of an adverse decision by a hearing representative. Initially, the claimant can choose
between two formats: An oral hearing or a review of the written record.”10 The hearing request
must be sent within 30 days (as determined by postmark or other carrier’s date marking) of the
date of the decision for which a hearing is sought.11 OWCP has discretion, however, to grant or

8

See C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009).

9

5 U.S.C. § 8124(b)(1).

10

20 C.F.R. § 10.615.

11

Id. at § 10.616(a).

5

deny a request that is made after this 30-day period.12 In such a case, it will determine whether
to grant a discretionary hearing and, if not, will so advise the claimant with reasons.13
ANALYSIS -- ISSUE 2
Appellant had 30-calendar days from OWCP’s September 14, 2010 decision or until
October 14, 2010, to request an oral hearing before an OWCP hearing representative. Because
her request was postmarked October 21, 2010, her request was untimely. Appellant was not
entitled to an oral hearing as a matter of right under section 8124(b)(1) of FECA. Exercising its
discretion to grant an oral hearing, OWCP denied her request on the grounds that she could
equally well address any issues in her case by requesting reconsideration. Because
reconsideration exists as an alternative appeal right to address the issues raised by OWCP’s
September 14, 2010 decision, the Board finds that OWCP did not abuse its discretion in denying
appellant’s untimely request for an oral hearing.14
CONCLUSION
The Board finds that, while appellant established that the incident occurred as alleged,
she did not establish that she sustained an injury in the performance of duty on January 4, 2010,
as alleged. The Board further finds that OWCP properly denied her request for an oral hearing
as untimely filed.

12

G.W., Docket No. 10-782 (issued April 23, 2010). See also Herbert C. Holley, 33 ECAB 140 (1981).

13

Id. See also Rudolph Bermann, 26 ECAB 354 (1975).

14

See Gerard F. Workinger, 56 ECAB 259 (2005).

6

ORDER
IT IS HEREBY ORDERED THAT the November 4 and September 14, 2010 decisions
of the Office of Workers’ Compensation Programs are affirmed.
Issued: October 12, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

